Citation Nr: 0432927	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective January 11, 2002.  
The veteran disagrees with the assigned evaluation.

In August 2004, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
incorporated into the claims file.

Because the veteran has disagreed with the initial 50 percent 
rating assigned for his PTSD, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was last evaluated by VA for his service-
connected PTSD in February 2004.  During a subsequent Board 
hearing in August 2004, he testified that his PTSD worsened 
over the past year.  In this regard, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the 
veteran should be afforded a new VA psychiatric examination 
in order to properly assess the severity of his PTSD.  See 
38 U.S.C.A. § 5103A(d).

Additionally, the veteran testified in August 2004 that he 
continued to receive regular psychiatric treatment and was, 
in fact, scheduled to see a VA psychiatrist in September 
2004.  This identified VA treatment record, along with any 
other outstanding medical records, should be obtained in 
fulfillment of VA's duty to assist the veteran with his 
claim.  See 38 U.S.C.A. § 5103A(c).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veteran's Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have been published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  VA has not fully complied with 
the mandates of the VCAA as interpreted by the Court's 
decisions in Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, VA failed to notify him as to which evidence he 
was responsible for furnishing and which evidence VA would 
assist in obtaining.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
RO should also advise the veteran to 
submit any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should obtain copies of any 
outstanding pertinent treatment records 
that the veteran identifies, including 
the treatment record from the veteran's 
scheduled visit with a VA psychiatrist in 
September 2004.  All records and/or 
responses received should be associated 
with the claims file.      

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in connection with this 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means.  The examiner 
should further provide an assessment as 
to the impact of the veteran's PTSD on 
his ability to obtain and retain 
substantially gainful employment.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the claim.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




